 ITHACA COLLEGEIthaca College and Ithaca College Faculty Associ-ation, NYSUT-AFI, Petitioner. Case 3-RC-7896April 30, 1982DECISION AND ORDERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on 27 days beginning December15, 1980, and concluding February 26, 1981, beforeHearing Officers Doren G. Goldstone and MichaelCooperman, respectively. Following the hearing,and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Regional Director forRegion 2 transferred this case to the Board for de-cision. Thereafter, the Employer and Petitionerfiled briefs. 1Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer was stipulated by the parties tobe engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. We find that it willeffectuate the purposes of the Act to assert juris-diction herein.2. The Ithaca College Faculty Association,NYSUT-AFT, is not a labor organization withinthe meaning of Section 2(5) of the Act. 23. No question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. Petitioner seeks to represent a unit of all full-time faculty employed by Ithaca College at itsIthaca, New York, location and at the Albert Ein-stein Medical Center in New York City, includingprofessional librarians and those faculty memberspossessing professional staff appointments, but ex-cluding all guards, confidential employees, part-time faculty, and supervisors as defined in the Act.The College, however, contends that the faculty' The Employer also filed a request for oral argument. We herebydeny this request as the record and the briefs adequately present theissues and positions of the parties.' In light of our finding, infra, that the faculty members seeking repre-sentation are managerial employees, and since it appears that Petitioner iscomprised solely of the managerial employees involved herein, we findthat Petitioner does not represent statutory employees and therefore isnot a labor organization within the meaning of the Act.261 NLRB No. 83members are managerial employees within themeaning of N.LR.B. v. Yeshiva University, 444 U.S.672 (1980), and that the department chairpersonsare supervisors. For the reasons set forth below,we shall dismiss the petition.The College is a private, nonprofit institution ofhigher education comprised of six schools3and theDivision of Graduate Studies, Education, and Con-tinuing Education. A central administrative hierar-chy is ultimately governed by the Board of Trust-ees. The president of the College is a member ofthe Board of Trustees, and is assisted by a provost,who is the chief academic officer of the College, atreasurer-controller, and vice presidents for studentaffairs, business affairs, and college relations and re-source development. A collegewide AcademicPolicy Committee is composed of three representa-tives from each school-a faculty member (selectedby the school's faculty), the dean, and a student.The library director also sits on this committee,which reviews proposals made by the faculties ofthe various schools concerning changes in aca-demic policy or curriculum. The committee has noauthority either to initiate such proposals or to fi-nally reject them, but may return a proposal to theschool for clarification or revision. The commit-tee's work is carried out in substantial part by twosubcommittees which are composed entirely of fac-ulty members. Thus, the various school's curricularproposals are considered by the CurriculumReview Subcommittee, and collegewide academicpolicy issues are reviewed by the Policy Subcom-mittee. The recommendations of these faculty sub-comittees invariably have been followed by thecommittee.Once a proposal has been approved by the Aca-demic Policy Committee, it is submitted to theFaculty Council for consideration. The Council isan elected body composed of faculty representa-tives of each academic unit. In addition to consid-ering proposals forwarded to it by the AcademicPolicy Committee, the Council conducts the elec-tions of faculty members who serve on the severalcollegewide committees, and reviews the recom-mendations made by such committees.Each of the schools also has various facultycommittees of its own which are free to and haveestablished a wide range of policies affecting theirown operations. In some schools such policymak-ing is conducted in subcommittees, while in othersthe entire faculty participates directly. The decisionwhether to operate through subcommittees or someother formal structure is left to the faculty of eachs These are the Schools of music; Humanities and Sciences; AlliedHealth Professions; Business; Health, Physical Education and Recreation;and Communications.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDschool. In each of the schools and the one division,the faculty determines the curriculum. It decideswhat courses will be offered, and the credit hours,class size, and prerequisites for each. The facultyhas the authority to modify or add to the curricu-lum. In some schools, faculty recommendations re-garding curricular changes require the approval ofthe dean; such approval, however, is routinelyforthcoming. In the School of Humanities and Sci-ences, for example, the dean has approved everyone of an estimated 500 such recommendationsmade to him by the faculty. The faculties schedulecourses and determine teaching assignments. Thefaculties also set academic policies, and individualschools are empowered to adopt provisions whichare more restrictive than those applicable col-legewide. In this regard, policies relating to aca-demic standing, graduation requirements, grading,attendance, course distribution requirements, andexaminations are effectively determined by the fac-ulties, and policies in these areas cannot be imple-mented without faculty approval. The various fac-ulties also control the admission of students intotheir respective schools. They are free to establishadmissions standards higher than those prescribedfor the College generally, and some schools havedone so.The authority of the faculties also extendsbeyond the strictly academic areas discussed above.The College's faculties effectively control facultyhiring and tenure. Thus, virtually all of their rec-ommendations to the administration (typically adean) with respect to such matters have been fol-lowed. Faculty authority in hiring has extended notonly to the filling of faculty positions, but also tothe selection of administrators as well; facultysearch committee recommendations have been ef-fective in the selection of deans in each of the sixschools. The criteria for tenure and promotion aredeveloped by the faculty within each school, andeach has a faculty committee which makes recom-mendations to the dean of the school. The deanthen adds his own recommendations and forwardsthe candidate's file to the College Tenure and Pro-motion Committee. This committee, established in1977 at the recommendation of the president, re-views all tenure and promotion recommendations.It is composed of five faculty members. The com-mittee prepares a recommendation and sends thefile to the provost, who also makes a recommenda-tion and then submits the file to the president forconsideration and final approval by the Board ofTrustees. Since its creation, the committee has re-viewed 47 tenure candidates and 73 promotion can-didates. Its recommendations have been followedin 119 of the 120 cases.The faculties participate in the formulation oftheir budgets and also effectively determine whichincoming undergraduate students will receive fi-nancial aid in some schools, and which studentswill receive teaching assistantships in others. Thefaculties have also played an effective role in plan-ning and designing new facilities and modificationsto the existing physical plant. Effective faculty rec-ommendations have led to construction of a newbuilding for the school of Allied Health Profes-sions, renovation and construction of new facilitiesfor the School of Humanities and Sciences, and avariety of other smaller projects.In Yeshiva, the Supreme Court found that thefaculty effectively determined the curriculum,grading system, admission and matriculation stand-ards, academic calendars, and course schedules.The Court additionally noted that the faculty's au-thority extended beyond strictly academic areas tosuch matters as hiring, tenure, sabbaticals, termina-tions, and promotions. Although the administrationretained the power to make final decisions, theCourt found that the overwhelming majority offaculty recommendations were followed. Based onits findings, the Court held that the faculty mem-bers in Yeshiva exercised managerial authority andthus did not constitute an appropriate unit.We find that the faculty here possesses and exer-cises authority similar to that possessed and exer-cised by the faculty in Yeshiva. Thus, the record re-veals that the faculties of each of the College'sschools and the Division of Graduate Studies haveextensive authority to formulate and effectuatepolicies for their respective schools, both throughtheir individual school committees and throughparticipation in the larger college scheme of gover-nance involving the Academic Policies Committeeand the college Faculty Council. The Employerhas demonstrated that the faculty has absolute au-thority as to the College's curriculum, includingcourse offerings, prerequisites, credit hours, classsize, course schedules, and faculty teaching assign-ments. The faculty also determines the College'sacademic policies concerning, inter alia, admissionsstandards, academic standing, graduation require-ments, grading, attendance, course distribution re-quirements, and examinations. In addition, the fac-ulty possesses substantial authority in spheresbeyond the strictly academic. Thus, the facultycontrols the hiring of faculty, as well as deans, andfaculty tenure, and has an effective voice in budg-etary matters and facilities planning. In view of allof the foregoing, and the record as a whole, wefind that the unit sought by Petitioner is composed578 ITHACA COLLEGEof managerial employees.4Accordingly, we shalldismiss the petition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.I Since we have concluded that the faculty members are managerial ment chairpersons are supervisors within the meaning of Sec. 2(11) of theemployees, we find it unnecessary to reach the issue of whether depart- Act.579